ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-323, concluding on the record certified to the Board pursuant to Rule l:20^4(f) (default by respondent), that DANIEL G. LARKINS of HACKENSACK, who was admitted to the bar of this State in 1983, should be censured for violating RPC 1.3 (lack of diligence), RPC 1.4(b) and (e) (failure to communicate with the client and to explain the matter to the extent reasonably necessary for the client to make informed decisions about the representation), RPC 1.16(a)(2) (failure to terminate the representation), RPC 1.16(d) (failure to turn over file to client on termination of representation), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that DANIEL G. LARKINS is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.